DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5, 8-10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al US Patent Application Publication No. 2004/0061357 in view of YU CN 202271938 and Perarnau Ramos et al US Patent No. 7,703,820 .

(claim 1) The Long et al publication discloses a bolster 24 having a vertically extending base surface (unnumbered vertical surface of bolster 24) and a (unnumbered in figure 4) top horizontal panel pf the bolster 24 bent forward from the exterior vertical base surface; a side, including a base surface, facing rearward with a relief (30), and a side facing forward relief (the rearward facing side inherently has an opposite side facing forward). The relief includes a first portion (32 both over/under over the left taillight in fig 2) and a second portion (32 both over/under the right taillight in fig 2). A third continuous portion (34) extending between the first and third relief portions. The relief guards surrounding the taillights are made from sheet aluminum, see paragraph #11.
The claimed invention is different from Long's rear frame bolster by the recitation of the base surface, right taillight mount and left taillight mount being a sheet metal stamping from a monolithic metal sheet of uniform thickness.  
	The Yu publication discloses a vehicle bumper in Figure 1 stamped from monolithic sheet of metal having uniform thickness.   A stamped bumper cross-section is shown in figure 2, The stamping includes an upper panel 2 that is bent towards the vehicle.  The stamping process 
  	Perarnau Ramos et al, in col. 2 lines 9-14 and 35-41, describes stamping  a bumper to have grooves formed from a sheet metal blank.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the

effective filing date of the instant application to have made Long et al's base surface, additional panel and its right taillight mount and left taillight mount by stamping the structure from a metal of uniform thickness as taught by Yu and Perarnau Ramos to reduce manufacturing costs.  

	 
Re claim 2, in figure 2 Long et al illustrates the third portion extends along an axis that intersects the left and right taillight mounts.

Re claim 3, in figure 2 Long et al illustrates the first and second portions extend over the respective left and right taillight mounts and fourth and fifth portions extend under the respective left and right taillight mounts. The second and forth portions separate from each other and the center third portion 34 at a three-way junction adjacent the left taillight mount 35 nearest the center of the trailer bolster. Likewise the first and third portions separate from each other and the center third portion 34 at a three-way junction adjacent the right taillight mount 35 nearest to the center of the trailer bolster. The fourth and fifth relief "portions" of the relief are separate and distinct from the first, second, and third relief "portions".

Claim 5 recites a cross-section shape of the fourth and fifth portions of the relief as being different than a cross-section shape of the first, second, and third portions of the relief. In Long et al the first, second, fourth and fifth portions of the embossed relief appear to have substantially the same cross-section. The third portion as shown in figure 2 of Long has a larger cross section than the first, second, fourth and fifth portions.

The claimed invention recited in claim 5 is different from Long's rear frame bolster as modified  by Yu  by the recitation of the fourth and fifth portions having a cross section shape different than a cross-section shape of the first, second, and third portions.



It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to have made the embossed relief portions in Long et al as modified by Yu with fourth and fifth portions under the taillights having a cross section shape different than a cross-section shape of the first, second, and third portions as taught by Perarnau Ramos so as to better protect the area near the cargo door so that it may continue to open and close after a low speed collision with a loading dock.


Re independent claim 8, claim 8 recites all the limitations of claim 1 and in addition claim 8 recites that the relief embossed rearwardly from the base extends from the left end of the bolster to the right end of the bolster.
Long et al, Yu and Perarnau Ramos et al meet the claimed limitations as set forth above (claim 1). With respect to the relief embossed first portion extending from end to end of the bolster, as seen in figure 2 of Long et al. the embossed relief portion (30) extends from one end to the other end of the bolster.

Re claim 9, in figure 2 Long et al illustrates the first and second portions extend over the respective left and right taillight mounts and fourth and fifth portions extend under the respective left and right taillight mounts. The second and forth portions separate from each other and the center third portion 34 at a three-way junction adjacent the left taillight mount 35 nearest the center of the trailer bolster. Likewise the first and third portions separate from each other and the center third portion 34 at a three-way junction adjacent the right taillight mount 35 nearest to the center of the trailer bolster. The fourth and fifth relief "portions" of the relief are separate and distinct from the first, second, and third relief "portions".

Re claim 10, see in figure 2 center embossed relief 34 in Long et al at both the left and right ends thereof forks about both the left and right taillight mounts.

Re claim 17, Long et al in figure 2 illustrates a bolster wherein a majority of a total length of the first relief portion (34) is horizontally-extending along a widthwise direction, and wherein a majority of a total length of each of the second (34 on left 

In regard to claim 20, the embossed relief is recited as having a cross-section that varies shape throughout. Perarnau Ramos teaches the cross-section of the bumper embossed relief changing in depth from one end of the bumper to the other end, see col. 5 lines 36-40.



6. 	Claims 4, 7, 11-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Long et al US Patent Application Publication No. 2004/0061357 in view of Yu CN 202271938 and Perarnau Ramos et al US Patent No. 7,703,820 as applied to claims 3 and 8 above and further in view of Omura et al US Patent No. 7,025,396.

Long et al, Yu and Perarnau Ramos et al meet the claimed limitations as set forth above.
Claims 4 and 11 are distinguishable from the Long et al rear frame bolster as modified by Yu and Perarnau Ramos et al by its recitation of the first, second and third portions of the embossed relief extending farther outwardly in a rear direction than the fourth and fifth portions.
The Omura patent discloses two protruding portions on a bumper beam, an upper protruding portion (31) extends rearwardly farther than a second lower protruding portion (30). The upper embossed protrusion that extends rearwardly farther absorbs and cushions low impact collisions, see col. 2 lines 23-32.
It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to incorporate the Omura teaching of having a central portion of a bumper extending farther rearwardly with Long et al's bolster as modified by Yu and Perarnau Ramos to cushion impacts and better limit and/or prevent other bolster and rear frame damage.

In regard to claim 12, the protrusion engagement feature In Omura extends farther in the rearward direction than the taillight surround portions by at least 10 mm and not more than 50 mm.



In regard to claim 14, the protrusion engagement feature In Omura extends
farther in the rearward direction than the taillight surrounding portions by at least
35 mm.

In regard to claim 15, Perarnau Ramos teaches a curved rear end profile in cross-section at 12 in figure 3. Perarnau Ramos et al, in col. 2 line 51 - col. 3 describes stamping the bumper to have different cross sections at different locations on the bumper to locally reinforce selected areas of the bumper. It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to have made embossed reliefs surrounding the taillights in Long et al to be curved as taught by Perarnau Ramos for great resistance to impact forces.

Re claim 16, it is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to incorporate Omura's teaching of having embossed relief of different outwardly extending lengths with Long et al's bolster as modified by Yu and Perarnau Ramos so that each of the first and second reliefs are less in total height than the first relief to cushion impacts and better limit and/or prevent other bolster and rear frame damage.

In regard to claims 7 and 19, claims 7 and 19 are each distinguishable from the Long et al's rear frame bolster as modified by Yu and Perarnau Ramos above by the recitation of a backing plate formed separately from the sheet metal embossed relief stamping, the backing plate providing a reinforcement along the first side that covers at least a portion of the embossed relief.

It is deemed to have been obvious to one of ordinary skill in the art at the time of the effective filing date of the instant application to incorporate the Omura teaching of having a backing plate (see 46; col. 3 lines 52-56 in Omura) behind the embossed relief on Long et al's bolster as modified by Yu and Perarnau Ramos so as to reinforce the bolster against impacts.


Response to Arguments
7.	Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on only the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In reply to Applicant’s arguments that the Peramau Ramos reference does not disclose the newly added limitations of a “monolithic metal sheet of uniform thickness” this argument is now moot as a new grounds of rejection is now made under 35 USC 103 additionally incorporating Yu CN 202271938 which teaches stamping a bumper from a monolithic metal sheet of uniform thickness.
Applicant states that MPEP 2113 instructs that structure formed by a process step should be considered when assessing the patentability of product-by-process claims. Applicant argues that the Long publication does not disclose an “embossed” relief.  Applicant argues that “embossed” is synonymous with pressed and stamped and that embossed should be interpreted consistent with this terms use in the specification, see paragraph 22 therein.   As now amended by Applicant each of the independent claims have now been amended to recite the “sheet metal stamping is from a monolithic metal sheet”.  The reliefs 32, 34 in Long are welded onto the rear facing surface of the bolster.  It is agreed that Long does not now meet the limitation of “embossed (stamped) relief” as argued by Applicant.  In view of the current amendments however Perarnau Ramos teaches stamping embossed reliefs into a flat sheet metal blank to form a desired bumper shape and the newly applied Yu reference discloses the cost benefits in fabricating a bumper by stamping a monolithic metal sheet of uniform thickness.  The Perarnau Ramos et al patent teaches stamping “embossed reliefs”, see figure 3, 
	Conclusion

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        
/JASON S MORROW/Primary Examiner, Art Unit 3612